Citation Nr: 0513570	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  01-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
facial scars secondary to acne vulgaris.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
September 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The June 1999 rating decision granted service connection for 
the disability at issue and assigned a noncompensable initial 
evaluation, effective from February 22, 1999.  During the 
course of the appeal, a rating decision in July 2003 
increased the initial evaluation to 10 percent, effective 
from February 22, 1999.

Where a review of all documents reasonably reveals that the 
claimant is seeking a particular benefit, the Board is 
required to adjudicate the issue of the claimant's 
entitlement to such a benefit or, if appropriate, to return 
the issue to the RO for development and adjudication of the 
issue.  Suttman v. Brown, 5 Vet. App. 127, 132 (1993); see 
also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA's duty 
to assist must extend liberal reading to include issues 
raised in all documents or oral testimony submitted prior to 
the Board decision).  The issue of entitlement to service 
connection for anxiety and depression as secondary to 
service-connected facial scars has not been developed for 
appellate review and is not inextricably intertwined with the 
issue on appeal.  Holland v. Brown, 6 Vet. App. 443, 446 
(1994).  The Board refers the issue of entitlement to service 
connection for anxiety and depression as secondary to 
service-connected facial scars to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The appellant complains that he must chronically treat 
his facial scars with exfoliants, cleansers, and Retin-A.  

2.  Prior to August 30, 2002, the facial scarring was 
manifested by over 24 tiny-pitted scars on the face, head, 
nose and cheeks, and characterized as mild scarring on the 
face with shallow depressions.

3.  From August 30, 2002, the surface contour of the face is 
characterized by 34 linear depressed acne scars measuring 
between 1/16 and 1/4 inch on the right cheek and an area on 
the left cheek with scarring that measures 2-1/2-by-2-1/2-
inch.  

4.  In June 2003, a VA examiner opined that the acne scarring 
was not excessively repugnant or grossly disfiguring, however 
noticeable.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for facial scars secondary to acne vulgaris have 
not been met for the period prior to June 24, 2003.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (as in effect prior to, and from, August 
30, 2002); 

2.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for a 30 percent rating for facial scars 
secondary to acne vulgaris has been met for the period from 
June 24, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.118, Diagnostic Code 7800 (as in effect from 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the appellant provide any evidence 
in his possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Notice

A VA letter issued in April 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim, which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claim.  As such, the Board finds that VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004), 
has been satisfied.

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App.112 (2004) 
(Pelegrini II).

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary could 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
38 C.F.R. § 20.1104.  Further, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim. 
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice provided to the veteran in April 2004 
was not given prior to the first AOJ adjudication of the 
veteran's claim, the notice was provided by the AOJ prior to 
the final transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to him. 

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  VAOPGCPREC 01-2004.  As discussed above, the 
Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's private treatment records, VA treatment records and 
reports of VA examinations.  The veteran has been afforded 
the opportunity for a personal hearing on appeal.  However, 
he did not show on the appointed time and date in May 2004.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  On VA examination in June 2003, 
photographs were taken of the veteran's service-connected 
acne vulgaris.  Those photographs are not now associated with 
the C-file; however, the VA examiner provided a detailed 
description of the appellant's service-connected scarring to 
enable the Board to proceed with adjudication.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

I.  Relevant law and regulations

Disability evaluations-in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for facial scars 
secondary to acne vulgaris, the Board must evaluate the 
relevant evidence since the effective date of the award; it 
may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Factual background

A January 1998 progress note shows acne, dermatitis, Retin-A, 
Triamcinolone, and return visit in 2-3 months.  A December 
1998 consultation record shows the veteran with acne seeking 
treatment.  

In pertinent part, the report of the April 1999 VA skin 
examination shows that the veteran reported a history of 
scars since 1973 on his face, and that he continued to have 
acne.  He used soap and Retin-A 0.25 percent that was 
prescribed by the VA Dermatology Clinic.  He did not take any 
other active treatment for the scars.  On physical 
examination of the skin, there were over 24 tiny, pitted 
scars on the forehead, nose and cheeks from the acne.  There 
was no ulceration.  Color photos of the scars and of the face 
were obtained.  The diagnosis was scar secondary to acne 
vulgaris.  

The report of an August 2000 VA skin examination shows that, 
on physical examination of the skin, there was mild acne 
scarring on the face with shallow depressions noted.  
Photographs of the skin were taken and associated with the 
examination report.  The final diagnoses included history of 
photodermatitis, history of acne, and history consistent with 
melanoma after service.  

A November 2001 document shows that the veteran was scheduled 
for fat injections into the facial scars in April 2002.  

A September 2002 letter from Dr. E.S.S. shows that the 
veteran's acne scars had not responded to previous chemical 
peels or filler substances to the area, and that a mini face-
lift was recommended to redrape the facial skin.  

In pertinent part, the report of a June 24, 2003 VA 
examination shows that approximately 40 percent of the 
veteran's face was covered in some fashion with some form of 
scarring.  On the right cheek, there was a 2-3/4 inch-by-2-
inch area with numerous depressed white linear scars 
measuring between 1/16 and 1/4 inch.  They numbered 
approximately 34.  This was 0.5 percent of the total body 
surface area, or 5 percent of the exposed skin of the head, 
neck and hands but approximately 10-12 percent of the face 
involved.  There was a 2-1/2-by-2-1/2-inch area on the left 
cheek.  This represented approximately 0.6 percent of the 
total body surface area or another 12-15 percent of the face 
that was covered with a rolling and slightly depressed area 
of uneven textured skin.  The color of the facial skin, 
however, was fairly uniform with the exception of the 
telangiectasia areas, mostly on the temples of his face.  
There was a red scaly area, 5/8 by 1/2 inch, on the nasal 
tip.  The relation to acne was unclear.  The total body area 
of the face that was affected with some skin disorder was 40 
percent.  The examiner opined that approximately 30 percent 
of the skin disorder must be attributed to acne.  There was 
an area of white scarring around the left ear that was 
characterized as possibly due to acne.  There was also linear 
acne scarring on the anterior neck, both right and left 
sides.  There was telangiectasia on the left face above the 
left eyebrow.  There also appeared to be solar keratoses on 
the left face.  Photographs were taken because of the 
somewhat disfiguring nature of the scarring. 

The diagnosis was facial scars and facial lesions with 
telangiectasia covering at least 40 percent of the face or 15 
percent of the total exposed skin in the head, neck and 
hands.  This also included scarring on the neck and around 
the ears.  The examiner opined that the majority of that 
scarring was attributable to acne. 

It was the opinion of the VA examiner that, while noticeable 
-especially the white lines on the right cheek and on the 
neck, it was not what he considered grossly disfiguring.  
There was no limitation of function of any of the facial 
skin.  The scarring was not excessively repugnant.  There was 
no inflammation, edema, or keloid formation.  The colors of 
the scars on the left cheek were normal.  The color of the 
scars of the right cheek was white, as compared to the normal 
skin color.  There was no area of gross adherence to 
underlying structures or induration. 


II.  Analysis

The veteran is presently assigned a 10 percent evaluation for 
a skin condition pursuant to Diagnostic Code 7800.  The Board 
notes that 38 C.F.R. § 4.118, governing disabilities of the 
skin, underwent revision effective August 30, 2002.

Prior to August 30, 2002, Diagnostic Code 7800, for 
disfigurement of the head, face, or neck provided for a non-
compensable evaluation where the disability is manifested by 
slight disfigurement of the head, face or neck.  A 10 percent 
evaluation applied where the disability is manifested by 
moderate disfigurement of the head, face or neck.  A 30 
percent evaluation applied if the disability was manifested 
by severe disfigurement characterized by scars producing 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  Finally, a maximum 50 percent evaluation is 
applied when the disability was manifested by complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  Note:  When in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating with unretouched photographs.  

Prior to August 30, 2002, the evidence of record does not 
establish more than moderate disfigurement.  The medical 
evidence further fails to reveal that the veteran's service-
connected skin disability was manifest by marked 
discoloration or marked and unsightly deformity of the 
eyelids, lips, or auricles.  The April 1999 VA examination 
reveals over 24 tiny-pitted scars on the forehead, nose, and 
cheeks.  No ulcerations were noted.  The August 2000 VA 
examination shows there was some mild acne scarring on the 
face with shallow depressions.

Based on the foregoing, the old version of Diagnostic Code 
7800 does not serve as a basis for an increased initial 
rating.  Furthermore, under the version of 38 C.F.R. § 4.118 
that existed prior to August 30, 2002, no alternate 
diagnostic codes allow for a higher evaluation.

The Board notes that 38 C.F.R. § 4.118, governing 
disabilities of the skin, underwent revision effective August 
30, 2002.  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, where a law or regulation changes during the pendency 
of a claim or appeal, the Board must apply the version of the 
law that is more favorable to the claimant.  In VAOPGCPREC 7- 
2003 (Nov. 19, 2003), the VA General Counsel held that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir.2003), expressly overruled the Court's holding in Karnas 
to the extent that decision allowed the retroactive 
application of a statute or regulation, where the statute or 
regulation did not expressly provide for retroactive 
application.  The Federal Circuit's decisions leading up to 
the decision in Kuzma clearly show that it was the intent of 
the Federal Circuit to overrule the holding in Karnas as it 
might be applied to any change in a statute or regulation.  
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  

The Board must next consider whether the newly revised 
version of 38 C.F.R. § 4.118, effective August 30, 2002, 
allows for a higher disability rating from that point onward.

Under the rating criteria for the revised version of 
Diagnostic Code 7800, for disfigurement of the head, face, or 
neck, provides for a 10 percent evaluation where the 
disability is manifested by at least one characteristic of 
disfigurement.  A 30 percent evaluation is provided where the 
disability is manifested by visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears, cheeks, lips) or; with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
provided where the disability is manifested by visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features or; with four or 
five characteristics of disfigurement.

Note (1):  The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are:  Scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (effective from August 30, 
2002).

Therefore, in order to establish entitlement to the next- 
higher 30 percent rating under the present formulation of 
Diagnostic Code 7800, the evidence must either show 
disfigurement of the head, face or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features or with two or three 
characteristics of disfigurement.  

Even considering the opinion of the VA examiner, in June 
2003, that the scarring was not grossly repugnant, the 
revised version of 38 C.F.R. § 4.118 allows for a rating in 
excess of the 10 percent presently assigned based on the 
appellant having two characteristics of disfigurement.  

Here, a June 2003 VA skin examination indicates that 
approximately 30 percent of the area of the face is affected 
with a skin disorder that must be attributed to acne.  
Significantly, the Board finds that the service-connected 
facial scarring secondary to acne vulgaris is manifest by two 
characteristics of disfigurement (1) one or more affected 
areas on the face being at least one-quarter inch (0.6 cm) 
wide at the widest part; and, (2) surface contour of scar 
depressed on palpation (pitting).  38 U.S.C.A. § 5107; 38 
C.F.R. § 4.3.  The appellant having demonstrated two 
characteristics of disfigurement of the head, face, or neck, 
a 30 percent rating is warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (as in effect from August 30, 2002).  

The evidence of record does not demonstrate complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement; or, four or five 
characteristics of disfigurement, or disfigurement of the 
head, face or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) to 
warrant a 50 percent initial evaluation under Diagnostic Code 
7800 (as in effect prior to, and after, August 30, 2002).  38 
C.F.R. § 4.118.  Thus, facial scars secondary to acne 
vulgaris is appropriately rated as 30 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (as in effect from 
August 30, 2002).

Last, the appellant asserts that his facial scarring affects 
him emotionally in social situations, as well as his 
performance.  He has presented no documentation to support 
these contentions.  In that regard, the evidence does not 
reflect that the veteran's skin condition has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
For the most part, the evidence shows that in April 1999 he 
was a biomedical engineering student.  Hence, there is no 
basis for assignment of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2003).  Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for facial scars 
secondary to acne vulgaris is denied for the period prior to 
June 24, 2003.

An initial (staged) 30 percent rating for facial scars 
secondary to acne vulgaris is granted, effective from June 
24, 2003, subject to the applicable law governing the award 
of monetary benefits.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


